183 Mich. App. 343 (1990)
454 N.W.2d 207
PEOPLE
v.
GRANQUIST
Docket No. 111585.
Michigan Court of Appeals.
Decided April 16, 1990.
Frank J. Kelley, Attorney General, Thomas L. Smithson, Prosecuting Attorney, and Deborah K. Canja, Assistant Attorney General, for the people.
Robert D. Heikkinen, for defendant on appeal.
Before: BRENNAN, P.J., and MICHAEL J. KELLY and CYNAR, JJ.
BRENNAN, P.J.
Following a jury trial, defendant was convicted of prison escape, MCL 750.193; MSA 28.390, and was sentenced to a prison term of one to five years. Defendant appeals as of right and we affirm.
In February, 1988, while serving a two to five year prison term for larceny over $100 and a 3 1/2 to 14 year prison term for forgery, defendant was placed in the Department of Corrections' extended furlough program. Under the terms of the furlough, defendant was required to report weekly to a corrections officer and to observe a strict 11:00 P.M. to 6:00 A.M. curfew. The violation of these terms of the furlough constitute an escape under the rules of the Department of Corrections.
After a relatively brief stay in a Department of Corrections halfway house, defendant moved into his own apartment. A corrections officer approved the move.
In March, 1988, defendant was notified that he would be monitored by electronic tether beginning April 1, 1988. The electronic tether permits corrections officers to monitor a furloughed inmate's presence or absence from the inmate's residence.
On April 19, 1988, the tether system indicated that defendant left his apartment at 8:46 P.M. and *345 did not return by the 11:00 P.M. curfew. A corrections officer went to defendant's apartment the next day. Defendant was not there. Defendant's name was placed in the Law Enforcement Information Network computer as an escapee and a warrant was issued for his arrest. Defendant failed to report as required by the conditions of his furlough.
On April 26, 1988, defendant telephoned corrections officers and indicated that he wanted to surrender. Following instructions given to him by corrections officers, defendant turned himself in at the Delta County Jail. Apparently defendant had gone on a drinking binge and lost track of time.
Defendant argues that his conviction for prison escape must be reversed. Defendant contends that he cannot be convicted under the prison escape statute because he did not escape from a "prison" as that term is defined in the statute. Defendant contends that extended furlough under the tether program is not "prison" under the statute. We disagree.
At the time the furlough violation occurred, the prison escape statute, MCL 750.193; MSA 28.390, provided in part:
(1) A person imprisoned in a prison of this state who breaks prison and escapes, breaks prison though an escape is not actually made, escapes, leaves the prison without being discharged by due process of law, attempts to break prison, or attempts to escape from prison, is guilty of a felony, punishable by further imprisonment for not more than 5 years. The term of the further imprisonment shall be served after the termination, pursuant to law, of the sentence or sentences then being served. A prisoner who breaks prison, escapes, attempts to break prison, or attempts to escape, shall be charged with that offense and tried in the *346 courts of the county in which the administrative office of the prison or penal facility to which the prisoner was committed or transferred is located at the time of the breaking, escape, or attempt to break or escape.
(2) "Prison" as used in this section means a state prison, penitentiary, reformatory, state house of correction, community residential center either operated or leased by the department of corrections, a camp constructed and maintained under Act No. 274 of the Public Acts of 1949, being section 798.351 of the Michigan Compiled Laws, or a penal camp, except a probation camp or probation recovery camp, and includes the grounds, farm, shop, road camp, or place of employment operated by the institution or under control of the officers of the institution, the department of corrections, a police officer of this state, or any other person authorized by the department to have a prison inmate under care, custody or supervision either in an institution or outside an institution, whether for the purpose of work, medical care, or any other reason.
The escape statute defines "prison" liberally to include any grounds under control of any person authorized by the Department of Corrections to have an inmate under care, custody or supervision, either in an institution or outside an institution, whether for work, medical care or otherwise. We believe defendant's place of residence fit the definition of a "prison" under the escape statute. Thus, defendant's furlough violations constitute an "escape" within the meaning of MCL 750.193(1); MSA 28.390(1). See People v Roupe, 150 Mich. App. 469, 476; 389 NW2d 449, lv den 426 Mich. 863 (1986). We agree with defendant's argument that the electronic tether was not a "prison"; but the tether was not intended to form the bounds of defendant's physical confinement. The electronic tether *347 is nothing more than a surveillance device which permits corrections officers to monitor a defendant's presence in his approved residence during curfew hours.
We decline to consider defendant's remaining arguments. Since defendant did not support his remaining arguments with citations to appropriate authority, those arguments are not properly before this Court. People v Battle, 161 Mich. App. 99, 101; 409 NW2d 739 (1987).
Affirmed.
CYNAR, J., concurred.
MICHAEL J. KELLY, J. (concurring).
I concur in the result.
I do not believe that defendant's place of residence fit the definition of a prison under the escape statute, but since defendant did violate the conditions of his furlough status by failing to report, his furlough violation is punishable under MCL 750.193(1); MSA 28.390(1). MCL 791.265a(3); MSA 28.2325(1)(3). See also People v Stubblefield, 100 Mich. App. 354, 356; 299 NW2d 4 (1980).